Citation Nr: 0524254	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  03-24 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

The propriety of the initial 30 percent rating assigned for 
coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas (RO), which granted service connection 
for PTSD, and assigned a 30 percent rating for that 
disability.  

The appellant perfected an appeal as to the initial 30 
percent evaluation assigned when the RO granted service 
connection. Therefore, the Board has described the issue of 
the case as the propriety of the initial 30 percent rating to 
reflect that the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward. See Fenderson v. West, 12 
Vet. App. 119, 126-7 (1999).

In November 2003, the veteran testified before the 
undersigned at a Travel Board hearing conducted at the RO.  
In May 2004 the Board remanded the case to the RO for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The most recent VA examination of the veteran's coronary 
artery disease disability was in July 2003.  An associated 
exercise tolerance test report contains findings including 
that exercise time was 7:01 minutes; METS were 8.70; and the 
reason for stopping was fatigue.

Subsequent to the Board's May 2004 REMAND, additional VA and 
private treatment records were received dated from 2002 to 
2004.  These records show further treatment and private 
evaluations of the veteran's coronary artery disease 
disability.  

Included in these records is a private medical record dated 
in October 2004 that noted findings from a treadmill exercise 
test.  The findings included that the veteran exercised on 
the treadmill according to manual protocol for five minutes 
achieving 4.6 METS and 81% of the maximum projected heart 
rate for his age group.  The report noted that the exercise 
was discontinued because of leg discomfort; that there was no 
chest pain and the EKG did show borderline ischemic ST 
changes inferiorly with resting EKG being normal.  

The finding of 4.6 METS suggests a significant increase in 
severity as compared with that revealed during VA examination 
in July 2003.  However, it is not clear whether the latter 
testing is diagnostically consistent with the former or 
specifically addressed the coronary artery disease, as the 
latter was conducted in connection with evaluation of 
bilateral leg pain and was discontinued due to leg 
discomfort.  Nevertheless, as considered under relevant 
diagnostic criteria of 38 C.F.R. § 4.104, Diagnostic Code 
7005 (2004), the October 2004 METS findings generally suggest 
an increase in severity.  Therefore, a REMAND is necessary to 
verify a determination of the present severity of the 
veteran's service-connected coronary artery disease. 

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Based on the foregoing, to ensure that the duty to assist has 
been met, it is necessary for VA to afford the veteran a 
compensation and pension heart examination for the purpose of 
determining the nature and severity of impairment due to the 
veteran's coronary artery disease.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).  Moreover, this examination would be 
instructive with regard to the appropriate disposition of the 
claim under appellate review.

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The appellant should be asked to 
identify all medical care providers who 
evaluated or treated him for coronary 
artery disease since December 2004.  The 
RO should attempt to obtain copies of 
medical records from all sources 
identified and not of record.

2.  Thereafter, the RO should arrange for 
an examination of the veteran by an 
examiner with appropriate expertise to 
determine the severity of the veteran's 
service-connected coronary artery 
disease.  The veteran's VA claims file 
must be made available to and reviewed by 
the examiner.  The examiner should 
conduct all necessary tests, including x-
rays, electrocardiogram, or 
echocardiogram as indicated.  The 
examiner should determine the level of 
METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops.  If a 
laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, an estimate of the level 
of METs at which dyspnea, fatigue, 
angina, dizziness or syncope develops 
should be provided expressed in METs.  To 
the extent possible, the examiner should 
state whether there is evidence of 
cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram or X- 
ray.  The examiner should determine the 
number, if any, of episodes of acute 
congestive heart failure in the past year 
and, unless it would be medically 
unadvisable, determine the level of left 
ventricular ejection fraction.  The 
examiner should comment on findings in 
private medical report of a treadmill 
exercise test in October 2004.  The 
report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  Thereafter, the RO should re-
adjudicate the issue of entitlement to an 
initial disability rating greater than 30 
percent for the service-connected 
coronary artery disease.  After RO 
adjudication, if the benefit sought on 
appeal is not granted, the case should be 
returned to the Board, following 
completion of the usual appellate 
procedures. 

The Board intimates no opinion as to the ultimate outcome of 
this case. The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

